DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrafiotis et al. (US 20020099675).
Considering claim 1, Agrafiotis teaches a non-transitory, computer-readable recording medium having stored therein a data expansion program for causing a computer to execute a process (Fig.11, [0109]-[0110]) comprising: 
identifying partial tensor data (310) that contributes to machine learning (NLM algorithm) using first tensor data in a tensor format obtained by transforming first training data having a graph structure (315, Fig.3, training set, [0096]); and 
based on the partial tensor data and the first training data (325-330, Fig.3, [0097]), generating expanded training data to be used in the machine learning by expanding the first training data (Fig.3, 7, [0101] input for the system is a pattern 705 in R.sup.n. This point is defined by its n attributes, (x.sub.1, x.sub.2, . . . x.sub.n). The system includes a dispatcher module 710, which compares the distance of the input point to the network centers (i.e., the reference points), and forwards the input point to one of the available local neural networks 701, 702, or 703).


Considering claim 7, Agrafiotis teaches a method performed by a computer (Fig.11, [0109]), the method comprising: 
identifying partial tensor data (310) that contributes to machine learning (NLM algorithm) using first tensor data in a tensor format obtained by transforming first training data having a graph structure (315, Fig.3, training set, [0096]); and 
based on the partial tensor data and the first training data (325-330, Fig.3, [0097]), generating expanded training data to be used in the machine learning by expanding the training data (Fig.3, 7, [0101] input for the system is a pattern 705 in R.sup.n. This point is defined by its n attributes, (x.sub.1, x.sub.2, . . . x.sub.n). The system includes a dispatcher module 710, which compares the distance of the input point to the network centers (i.e., the reference points), and forwards the input point to one of the available local neural networks 701, 702, or 703).
Considering claim 8, Agrafiotis teaches an apparatus comprising: 
a memory (1108); and a processor coupled to the memory and configured to (Fig.11, [0109]-[0110]): 
identify partial tensor data (310) that contributes to machine learning (NLM algorithm) using first tensor data in a tensor format obtained by transforming first training data having a graph structure (315, Fig.3, training set, [0096]); and 
based on the partial tensor data and the first training data (325-330, Fig.3, [0097]), generate expanded training data by expanding the first training data to be used in the machine learning (Fig.3, 7, [0101] input for the system is a pattern 705 in R.sup.n. This point is defined by its n attributes, (x.sub.1, x.sub.2, . . . x.sub.n). The system includes a dispatcher module 710, which compares the distance of the input point to the network centers (i.e., the reference points), and forwards the input point to one of the available local neural networks 701, 702, or 703).
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/             Primary Examiner, Art Unit 2641